Citation Nr: 0421272	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injuries to the hands and feet.

2.  Entitlement to service connection for bilateral 
hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to October 
1946, and from March 1948 to March 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claims of entitlement 
to service connection for hearing loss, tinnitus, and the 
residuals of a cold injury.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in September 2003.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of cold injuries to the hands and feet are 
related to in service cold exposure.


CONCLUSION OF LAW

The residuals of a cold injury to the hands and feet were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated June 
2001, and in the statement of the case dated April 2002.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran received two examinations during the course of this 
appeal, dated August 1999 and July 2001.  All available 
records have been obtained and associated with the claims 
folder.  As such, the Board finds that the VA has satisfied 
its duties to notify and assist the veteran as to the issue 
of service connection for the residuals of a cold injury, and 
adjudication of this appeal as to that issue poses no risk of 
prejudice to the veteran, particularly in light of the 
favorable decision below.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


Factual background

The veteran's service records show that he served in Kobe, 
Japan and Inchon, Korea from July 1951 to July 1952.  The 
available service medical records reflect no evidence of 
residuals of cold exposure.

A letter from the veteran's private physician dated March 
1999 is of record.  It indicates that the veteran had 
reported to him an ongoing complaint of a tingling sensation 
in his fingers, toes, and ears, especially when exposed to 
cold.  The physician also noted that the veteran had provided 
him with a history of frostbite injury to these areas that 
occurred while the veteran was in service many years ago.  
The physician indicated that it was his opinion that there 
was a direct relationship between the veteran's complaints 
and his thermal injury in service.

The veteran received a VA cold injury examination in August 
1999.  The report of that examination indicates that the 
veteran reported that he was exposed to subfreezing 
temperatures while stationed in Korea, at which time he lost 
sensation in his hands and feet, and had discoloration in his 
fingers and toes.  The veteran noted that he did not have any 
treatment for this while in service.  At present, the veteran 
noted a history of cold sensitization with the onset of 
tingling sensation in the ears, fingers, and toes when 
exposed to cold temperatures.  He had a history of 
paraesthesia and numbness in the fingers and toes, especially 
later in the day.  He also reported a history of arthritis 
and joint stiffness in the feet secondary to previously 
diagnosed gouty arthritis.  He noted sleep disturbances with 
nocturnal leg cramps in the calf areas of both lower 
extremities.  He also described a chronic cold feeling in 
both feet.

Upon examination, the skin of the hands, feet and ears was 
normal in color.  There was no edema in the lower legs.  Both 
feet were cool to touch.  The temperature of the hands and 
ears was essentially normal.  There was no muscle atrophy of 
the hands or feet.  The skin of the hands, feet, and ears was 
dry, with a smooth texture.  There was no ulceration of the 
skin, and there was normal hair growth.  There was no 
evidence of infection in the hands or feet.  There were no 
scars.  The nails of the hands and feet were essentially 
normal.

The reflexes of the hands and feet were grossly intact.  The 
sensory evaluation revealed a subjective complaint of 
numbness in the fingers and toes.  Objectively, there was 
decreased tactile and decreased sharp/dull discrimination 
sensations in the plantar surfaces of both feet.  There were 
no sensory changes in the fingers of both hands.  The motor 
function of the lower extremities was affected by a 
previously known diagnosis of peripheral neuropathy producing 
a gait disturbance in the lower extremities.  The veteran was 
noted to have pain and stiffness in the feet secondary to 
gouty arthritis.  There was no deformity or swelling in the 
joints of the hands and feet.  Range of motion of the hands 
and feet was noted.  There was no evidence of vascular 
insufficiency or Raynaud's phenomenon.  Arterial Doppler 
studies and a venous duplex scan of the upper extremities was 
normal.  Arterial Doppler scan of the lower extremities 
showed evidence of elevated pressures in the right femoral 
artery and in the entire left leg, however, there was no 
significant stenosis bilaterally.  The venous duplex scan of 
the lower extremities was normal. There was no evidence of 
valvular incompetency and no evidence of deep venous thrombus 
in both lower extremities.  The veteran was diagnosed with 
residuals of a cold injury with paresthesias in the fingers 
of both hands and toes of both feet, as well as impaired 
tactile sensation in the plantar surfaces of both feet.

A statement dated May 2000 from a serviceman who served with 
the veteran indicates that he met the veteran in January 1952 
in Suchoni, Korea.  He recalled that the winter of 1951-1952 
was extremely cold and brutal and that the soldiers had 
inadequate clothing.  He stated that many of those he served 
with had frostbite at that time.

A VA cold injury examination was conducted in July 2001.  The 
report of that examination indicates that the veteran again 
reported his history of exposure to sub freezing 
temperatures, and wet conditions, while serving in Korea.  
The veteran reported cold sensitization in both hands with 
the onset of paresthesia, and  symptoms of numbness and 
tingling when exposed to cold weather.  He had no history of 
fungal infections, frostbite scars, disturbances of 
fingernail growth, skin cancer, arthritis, or edema in both 
hands.  He had no history of changes in skin color, skin 
thickening or thinning, or sleep disturbance due to muscle 
pain in both hands.  He reported that he does not have a cold 
feeling in his hands, however, he did complain of a numbness 
and tingling in his fingers, and periodic shock-type pains in 
his hands.  The only treatment for his hands consisted of the 
use of gloves in cold weather to prevent the onset of 
numbness and tingling.

As to the veteran's feet, he noted cold sensitization with 
paresthesia symptoms of numbness and tingling in cold 
weather.  He had no chronic pain of causalgia or reflex 
sympathetic dystrophy in the feet.  Also, he had no recurrent 
fungal infections, frostbite scar ulcerations, disturbances 
of toenail growth, skin cancer, or edema in the feet.  He did 
have a history of gouty arthritis in the feet.  He had no 
history of changes in skin color, or skin thickening or 
thinning in the feet.  He did experience sleep disturbance in 
the feet due to nocturnal muscle cramps.  Also, he stated 
that his feet always felt cold.  He complained of numbness 
and tingling in the toes of both feet when exposed to cold 
weather.  He stated that his socks were always moist.  He 
complained of periodic toothache-like pains in the feet.  The 
treatment for his feet included the use of thick woolen socks 
for warmth and for absorption of skin moistness.  Also noted 
was the veteran's diagnosis of gouty arthritis.

Upon examination of the hands, the skin was intact, warm, 
dry, and smooth, with normal color and no ulceration in both 
hands.  There was no edema or skin fungal infection and 
normal hair growth.  There were no frostbite scars.  Nail 
examination was normal.  Neurologic examination revealed 
intact reflexes and normal coordination in both hands.  He 
had a subjective sensation of numbness in the hands.  
Objectively, he had intact light touch sensation and normal 
hot/cold sensation in the hands.  The motor examination 
revealed a grasp strength of 3/5 in both hands.  Orthopedic 
examination revealed no stiffness or painful motion in the 
hands.  In both hands, the tip of the thumb could touch the 
tips of all the fingers and the tips of all the fingers could 
touch the median traverse fold of the palm of each hand.  
There was no loss of tissue or digits in the hands.  The 
vascular examination revealed strong radial artery pulses 
bilaterally and no hair loss or skin atrophy.

Feet examination noted that skin was intact, warm, dry, and 
smooth, with normal color and hair growth.  There was no 
evidence of edema, atrophy, or ulceration in both feet.  
There were no frostbite scars on the feet.  Nail examination 
was normal.  Neurological examination revealed intact 
reflexes and normal coordination in both feet.  In the 
sensory evaluation, he had a subjective complaint of numbness 
in both feet.  Objectively, he had intact light touch 
sensation in the dorsal areas of both feet, and absent light 
touch sensation in the plantar areas of both feet.  Both feet 
had no motor deficit.  

Orthopedic examination noted pain and stiffness in both 
ankles related to gouty arthritis.  Range of motion was 
noted.  There was no loss of tissue or digits, pes planus, or 
callus in both feet.  Vascular examination revealed strong 
dorsal pedal artery pulses bilaterally.  There was no 
significant hair loss or skin atrophy in both feet.  Arterial 
Doppler study of the upper extremities demonstrated no 
reduction of blood flow in the arm arterial system 
bilaterally.  Venous duplex scan of the upper extremities 
demonstrated that the subclavian, axillary, brachial, and 
cephalic veins were patent bilaterally.  

The arterial Doppler study of the lower extremities revealed 
no significant stenosis bilaterally.  The venous duplex scan 
of the lower extremities demonstrated no evidence of valvular 
incompetency and no evidence of deep venous thrombus.  The 
veteran was diagnosed with status post cold injury in the 
hands and feet, and cold sensitization with paresthesias in 
the hands and feet due to cold injury.

A videoconference hearing was conducted in September 2003 
before the undersigned Veterans Law Judge.  At that time the 
veteran testified as to the extreme conditions under which he 
served in Korea during the winter of 1951, and that he felt 
he experienced frostbite in Korea which led to his current 
problems involving his hands and feet.


Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran maintains that he was exposed to the cold during 
the winter of 1951 while stationed in Korea.  This is not 
inconsistent with his administrative records.  Additionally, 
he has submitted a statement from a fellow serviceman who 
described the harsh conditions during the winter of 1951-
1952.  As such, the Board is satisfied that the veteran was 
exposed to the cold during the winter of 1951-1952 while 
stationed in Korea.  

As such, the Board finds probative the opinions from both of 
the veteran's VA examinations, which noted the reported 
history of the veteran of exposure to cold while in service, 
which noted no other cold exposure, and which both diagnosed 
the veteran with residuals of cold injury.  Accordingly, 
resolving all doubt in the veteran's favor, the Board finds 
that status post cold injury to the hands and feet are 
related to service.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the residuals of cold 
injuries to the hands and feet is granted.


REMAND

The veteran maintains that his hearing loss and tinnitus are 
the result of loud noises to which he was exposed during 
service.  A June 2001 VA examination confirmed the presence 
of hearing loss.  However, the examiner at that time offered 
no opinion as to whether the veteran's hearing loss and 
tinnitus were related to service.  As such, the Board is of 
the opinion that the veteran should be offered an additional 
VA examination to determine the etiology and severity of his 
hearing loss and tinnitus. 

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a remand will entail.  However, it 
is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this claim is REMANDED for the following 
actions:

1.  A VA examination should be conducted by a 
medical doctor who specializes in ear disorders to 
determine the etiology and severity of the 
veteran's hearing loss and tinnitus.  The claims 
folder should be made available to the examiner for 
review prior to the examination.  Any other 
necessary tests and studies should be accomplished.  
The examiner is requested to obtain a detailed 
history of inservice and post service noise 
exposure.  The examiner should offer an opinion as 
to whether it is as likely as not that the 
veteran's hearing loss and tinnitus, if diagnosed, 
are related to veteran's periods of service.  A 
complete rational for any opinion expressed should 
be included in the report.  

2.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



